DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “causes to the particles to luminesce at a wavelength corresponding to an activation wavelength of the photoinitiator” and “curing the resin material in a region adjacent the particles”.  It is not clear whether “the particles” at these locations is referring to the “inert filler particles” or the upconversion phosphors.  The disclosure appears to teach that the upconversion phosphors perform these functions.  However, most explicitly, the cited language appears to reference the filler particles.  Appropriate correction and/or clarification is required.  Further, it is unclear what is intended by “causes to the particles”.  It’s not clear whether the intention is to say “causes the particles” or whether something else is intended.  Appropriate correction and/or clarification is required.  
As to claim 4, the claim recites “the inorganic hosts”.  The recitation lacks antecedent basis in the claims.  Appropriate correction and/or clarification is required.
The other claims are rejected as dependent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moszner et al (US 2002/0167100).
Regarding claim 1, Moszner et al. teach a three-dimensional printing/plotting system comprising a feed source of uncured filled resin material comprising a polymerizable resin, photoinitiator, and inert filler particles (Abstract; Figure (20) (22) (24); paragraphs [0001], [0011], [0015], [0022], [0028], [0038]-[0044], [0052], [0056] and [0070]); a print head/nozzle (Abstract; paragraphs [0013], [0016]-[0018], [0028]; Figure (14) – the nozzle is capable of depositing material as claimed.  Further, a plurality of nozzles may be used to deposit different materials, as may be needed) configured to (capable of) apply discrete layers of a composition comprising upconversion phosphors to predetermined surface regions of incrementally stacked layers of the uncured filler resin material in a pattern corresponding to a predetermined form of a dental article (Abstract; paragraphs [0001], [0011], [0013], [0015], [0017], [0028], [0031], and [0034]; and a radiation source configured to (capable of) irradiate layers of uncured filled resin material and deposited layers of the composition comprising upconversion phosphors with a wavelength that causes to the particles to luminesce at a wavelength corresponding to an activation wavelength of the photoinitiator in the uncured filled resin material thereby curing the resin material in a region adjacent the particles to form a cured resin mass (Abstract; paragraphs [0011], [0012], [0015], [0017], [0020] and [0030]).
Claim 1 is understood to be directed to a system that includes a feed source that positively requires uncured filled resin material comprising a polymerizable resin, photoinitiator and inert filler particles.  Further, the claim is understood to require a print head that is capable of applying discrete layers of upconversion phosphors as claimed and that is capable of irradiating the resin material as claimed with an included radiation source.  As such, the prior art does not necessarily require the presence of upconversion phosphors or irradiating the material as claimed to achieve the claimed result to meet the claim.  If the prior art is capable of using the claimed materials and is capable of irradiating the material as claimed, the claim is understood to be met under a reasonable interpretation. Further, the plotting system of Mozner et al. is understood to read upon the claimed three-dimensional printing system under a reasonable interpretation.  The system of Mozner et al. utilizes a nozzle/print head to deposit material in a layer by layer manner and this system produces a three-dimensional dental article.  
	As to claims 2-4, the printing system suggested by Mozner et al. is understood to be capable of utilizing an upconversion phosphor that comprises an inorganic host lattice doped with a rare earth ion as claimed.  For example, multiple print heads may be utilized (paragraph [0018] and Mozner et al. disclose the use of filler particles and polymerizable materials (paragraphs [0001], [0038], [0070]). The filler particles of Mozner et al. sufficiently demonstrate the capacity to use other materials, such as upconversion phosphors as claimed, in the system of Mozner et al.    

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2009/0148813).
Regarding claim 1, Sun et al. teach a three-dimensional printing system (Abstract; paragraphs [0018], [0056]-[0059], [0064]-[0076]) comprising a feed source of uncured filled resin material comprising a polymerizable resin, photoinitiator, and inert filler particles (paragraphs [0023]-[0038], [0062], [0065] and [0078]); a print head configured to (capable of) apply discrete layers of a composition comprising upconversion phosphors to predetermined surface regions of incrementally stacked layers of the uncured filler resin material in a pattern corresponding to a predetermined form of a dental article (paragraphs [0018], [0056]-[0059], [0064] and [0094]); and a radiation source configured to (capable of) irradiate layers of uncured filled resin material and deposited layers of the composition comprising upconversion phosphors with a wavelength that causes to the particles to luminesce at a wavelength corresponding to an activation wavelength of the photoinitiator in the uncured filled resin material thereby curing the resin material in a region adjacent the particles to form a cured resin mass (paragraphs [0060], [0064], [0077] and [0092]).
Claim 1 is understood to be directed to a system that includes a feed source that positively requires uncured filled resin material comprising a polymerizable resin, photoinitiator and inert filler particles.  Further, the claim is understood to require a print head that is capable of applying discrete layers of upconversion phosphors as claimed and that is capable of irradiating the resin material as claimed with an included radiation source.  As such, the prior art does not necessarily require the presence of upconversion phosphors or irradiating the material as claimed to achieve the claimed result to meet the claim.  If the prior art is capable of using the claimed materials and is capable of irradiating the material as claimed, the claim is understood to be met under a reasonable interpretation.  
	As to claims 2-4, the printing system taught by Sun et al. is capable of utilizing an upconversion phosphor that comprises an inorganic host lattice doped with a rare earth ion as claimed (e.g. paragraphs [0030] and [0031] make clear the system is capable of utilizing additional materials, such as the recited materials.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moszner et al. (US 2002/0167100) in view of any one of Loveridge (US 2006/0193779), Bryan (US 4,957,441), or Calvert (US 2009/0047634). Note: this is an alternative rejection of claims 1-4.
Regarding claim 1, Moszner et al. teach a three-dimensional printing/plotting system comprising a feed source of uncured filled resin material comprising a polymerizable resin, photoinitiator, and inert filler particles (Abstract; Figure (20) (22) (24); paragraphs [0001], [0011], [0015], [0022], [0028], [0038]-[0044], [0052], [0056] and [0070]); a print head/nozzle (Abstract; paragraphs [0013], [0016]-[0018], [0028]; Figure (14) – the nozzle is capable of depositing material as claimed.  Further, a plurality of nozzles may be used to deposit different materials, as may be needed) configured to (capable of) apply discrete layers of a composition comprising upconversion phosphors to predetermined surface regions of incrementally stacked layers of the uncured filler resin material in a pattern corresponding to a predetermined form of a dental article (Abstract; paragraphs [0001], [0011], [0013], [0015], [0017], [0028], [0031], and [0034]; and a radiation source configured to (capable of) irradiate layers of uncured filled resin material and deposited layers of the composition comprising upconversion phosphors with a wavelength that causes to the particles to luminesce at a wavelength corresponding to an activation wavelength of the photoinitiator in the uncured filled resin material thereby curing the resin material in a region adjacent the particles to form a cured resin mass (Abstract; paragraphs [0011], [0012], [0015], [0017], [0020] and [0030]).
Alternatively, Moszner et al. do not positively demonstrate the capacity or suggestion to utilize additional materials, such as upconversion phosphors, and/or to utilize additional materials to facilitate curing of the material as claimed.
However, each of Loveridge (paragraphs [0003], [0010], [0011], [0027], [0045], [0047], [0053], [0055], [0061] and [0073]), Bryan (Abstract; col. 1, lines 51-col. 2, line 35; col. 3, line 65-col. 4, line 11; claim 1) and Calvert (paragraphs [0019] and [0057]) teach analogous manners of forming dental articles wherein additional materials, such as upconversion phosphors, are utilized and/or that utilize additional materials to facilitate the curing of the material as claimed.
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Moszner et al. and any one of the secondary references and to have utilized the materials set forth in the secondary references in the system of Moszner et al., for the purpose, as suggested by the references, of producing a desired color in the article or diagnostic capability (Loveridge) or to facilitate better curing of the material (Bryan or Calvert).  
It is noted that the combination with Loveridge utilizes the same claimed and disclosed materials.  Even though Loveridge does not utilize the material in the same disclosed manner, the combination of Moszner et al. and Loveridge suggests a system comprising all of the claimed and disclosed structural requirements of the system and utilizes all of the claimed and disclosed materials. The system suggested by the combination of Moszner et al. and Loveridge could be operated in the claimed and disclosed manner.  Bryan and Calvert suggest the addition of further materials such that the additional materials luminesce at a wavelength that cures the resin material and provide a suggestion to add such materials to the system of Moszner et al. and to operate the combined system at a wavelength that causes the additional material to luminesce at an appropriate wavelength to cure the resin.
	As to claims 2-4, the printing system suggested by the combination is understood to be capable of utilizing an upconversion phosphor that comprises an inorganic host lattice doped with a rare earth ion as claimed.  For example, multiple print heads may be utilized (paragraph [0018] and Moszner et al. disclose the use of filler particles and polymerizable materials (paragraphs [0001], [0038], [0070]). The filler particles of Mozner et al. sufficiently demonstrate the capacity to use other materials, such as upconversion phosphors as claimed, in the system of Mozner et al.  Further, Loveridge utilizes converter hosts as claimed (paragraph [0045]).  The reason to combine the references is the same as that set forth above.    

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2009/0148813) in view of any one of Loveridge (US 2006/0193779), Bryan (US 4,957,441), or Calvert (US 2009/0047634). Note: this is an alternative rejection of claims 1-4.
Regarding claim 1, Sun et al. teach a three-dimensional printing system (Abstract; paragraphs [0018], [0056]-[0059], [0064]-[0076]) comprising a feed source of uncured filled resin material comprising a polymerizable resin, photoinitiator, and inert filler particles (paragraphs [0023]-[0038], [0062], [0065] and [0078]); a print head configured to (capable of) apply discrete layers of a composition comprising upconversion phosphors to predetermined surface regions of incrementally stacked layers of the uncured filler resin material in a pattern corresponding to a predetermined form of a dental article (paragraphs [0018], [0056]-[0059], [0064] and [0094]); and a radiation source configured to (capable of) irradiate layers of uncured filled resin material and deposited layers of the composition comprising upconversion phosphors with a wavelength that causes to the particles to luminesce at a wavelength corresponding to an activation wavelength of the photoinitiator in the uncured filled resin material thereby curing the resin material in a region adjacent the particles to form a cured resin mass (paragraphs [0060], [0064], [0077] and [0092]).
Alternatively, Sun et al. do not positively demonstrate the capacity or suggestion to utilize additional materials, such as upconversion phosphors, and/or to utilize additional materials to facilitate curing of the material as claimed.
However, each of Loveridge (paragraphs [0003], [0010], [0011], [0027], [0045], [0047], [0053], [0055], [0061] and [0073]), Bryan (Abstract; col. 1, lines 51-col. 2, line 35; col. 3, line 65-col. 4, line 11; claim 1), and Calvert (paragraphs [0019] and [0057]) teach analogous manners of forming dental articles wherein additional materials, such as upconversion phosphors, are utilized and/or that utilize additional materials to facilitate the curing of the material as claimed.
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Sun et al. and any one of the secondary references and to have utilized the materials set forth in the secondary references in the system of Sun et al., for the purpose, as suggested by the references, of producing a desired color in the article or diagnostic capability (Loveridge) or to facilitate better curing of the material (Bryan or Calvert).  
It is noted that the combination with Loveridge utilizes the same claimed and disclosed materials.  Even though Loveridge does not utilize the material in the same disclosed manner, the combination of Sun et al. and Loveridge suggests a system comprising all of the claimed and disclosed structural requirements of the system and utilizes all of the claimed and disclosed materials. The system suggested by the combination of Sun et al. and Loveridge could be operated in the claimed and disclosed manner.  Bryan and Calvert suggest the addition of further materials such that the additional materials luminesce at a wavelength that cures the resin material and provide a suggestion to add such materials to the system of Sun et al. and to operate the combined system at a wavelength that causes the additional material to luminesce at an appropriate wavelength to cure the resin.
As to claims 2-4, the printing system taught by Sun et al. is capable of utilizing an upconversion phosphor that comprises an inorganic host lattice doped with a rare earth ion as claimed (e.g. paragraphs [0030] and [0031] make clear the system is capable of utilizing additional materials, such as the recited materials.) Further, Loveridge utilizes converter hosts as claimed (paragraph [0045]).  The reason to combine the references is the same as that set forth above.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742